Exhibit 10.5

Execution Version

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (this “Agreement”) is made and entered into as of
April 5, 2007 by and between Agilent Technologies, Inc., a Delaware corporation
(“Acquiror”), and Joseph A. Sorge, M.D. (“Stockholder”).  The Closing Date (as
defined in the Merger Agreement (as defined below)) shall be the “Effective
Date” of this Agreement.

RECITALS

A.                                   Acquiror, Stratagene Corporation, a
Delaware corporation (the “Company”) and Jackson Acquisition Corp., a Delaware
corporation and a wholly-owned subsidiary of Acquiror (“Merger Sub”) have
entered into an Agreement and Plan of Merger, dated as of April 5, 2007 (the
“Merger Agreement”) pursuant to which Merger Sub shall merge with and into the
Company (the “Transaction”).  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them by the Merger Agreement.

B.                                               Simultaneously with the
execution and delivery of the Merger Agreement, the Company and Catalyst Assets
LLC, a Delaware limited liability company (“Catalyst”) have entered into an
Asset Purchase Agreement, dated as of April 5, 2007 (the “Asset Purchase
Agreement”), pursuant to which the Company will sell, transfer and assign to
Catalyst and Catalyst will purchase and assume from the Company certain assets
and liabilities.  Pursuant to the Asset Purchase Agreement, Catalyst has agreed
to a restrictive covenant similar to the covenants provided by Stockholder
herein with respect to the conduct of any business competitive with the business
of the Company.  Stockholder is the majority stockholder of Catalyst.

C.                                               Pursuant to the terms of the
Asset Purchase Agreement and the exhibits and schedules thereto, Catalyst
covenants not to compete with the Company and its Affiliates and not to solicit
from Acquiror and the Company and their Affiliates.

D.                                              Stockholder acknowledges that he
is the majority stockholder, chief executive officer and director of the Company
and that he has been privy to and has developed the Company’s trade secrets and
other Company confidential information, customer relationships and goodwill. 
Stockholder will receive substantial consideration in connection with the
Merger, including but not limited to the value attributable to Stockholder’s
equity in the Company.

E.                                                The execution, delivery and
performance of this Agreement by Stockholder are a material inducement to the
willingness of Acquiror to enter into the Merger Agreement and to consummate the
Transaction.

NOW, THEREFORE, in consideration of the mutual promises made herein, Acquiror
and Stockholder hereby agree as follows:

1.                                       Covenant Not to Compete or Solicit.

(a)                                  Beginning on the Effective Date and ending
on the third (3rd) anniversary of the Effective Time (the “Non-Competition
Period”), Stockholder shall not, directly or


--------------------------------------------------------------------------------


indirectly, without the prior written consent of Acquiror: (i) engage in,
anywhere in the jurisdictions in which the Company and its Affiliates has
conducted business prior to the Merger (the “Restricted Area”), whether as an
employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director, shareholder, investor, lender or guarantor or in any
other capacity of, or have any ownership interest in (except for ownership,
solely as a passive investment, of three percent (3%) or less of any
publicly-held entity), participate in the financing, operation, management or
control of, or permit Stockholder’s name to be used in connection with, any
Person or business that engages or participates in, a Competing Business
Purpose; or (ii) interfere with the business of Acquiror or approach, contact or
solicit customers of Acquiror, the Company or their Affiliates in connection
with a Competing Business Purpose.

For purposes of this Agreement, “Competing Business Purpose” shall mean (1) any
business engaged in by the Company during the Stockholder’s employment with the
Company and its subsidiaries, including, without limitation, the development,
manufacturing and distribution of biological products, instruments, software and
systems designed for life sciences research including molecular biology
technologies used for gene transfer, gene and protein expression, gene cloning
and mutagenesis, protein and gene functional analysis, nucleic acid and protein
purification and analysis, microarray reagents and software, DNA amplification
and quantification as well as reagents, instruments, software and systems for
clinical diagnosis focused on allergy and autoimmune testing and urinalysis, or
(2) any other business in which the Company or any of its subsidiaries has made
demonstrable preparation to engage in during the Stockholder’s employment and
(i) in which preparation the Stockholder materially participated or (ii)
concerning which preparation the Stockholder had actual knowledge of material
confidential information regarding such business that remains material
confidential information at the time of Stockholder’s termination of employment
with the Company, except for the Permitted Business Purpose.  For purposes of
this Agreement, the “Permitted Business Purpose” shall mean the Diagnostics
Field, Therapeutics Field, and Clinical Services Field (each as defined in the
License Agreement).  Nothing in the restrictions outlined in this Section 1(a)
shall be construed to prohibit Stockholder from entering into any bona-fide
non-commercial Collaborations (as defined in the License Agreement) or from
prosecuting or commercializing any of the Assigned Patents.

(b)                                 Beginning on the Effective Date and for the
duration of the Non-Competition Period, Stockholder shall not, directly or
indirectly, without the prior written consent of Acquiror and except as
expressly provided in the terms of the Asset Purchase Agreement, solicit,
knowingly encourage or take any other action which is intended to induce or
encourage any employee of Acquiror, the Company or any subsidiary of Acquiror or
the Company to terminate his or her employment with Acquiror, the Company or
such subsidiary of Acquiror or the Company.  The parties agree that the
restrictions in this Section 1(b) shall not apply to any general solicitation by
Stockholder not specifically directed at employees, subcontractors, contractors,
independent consultants and sales representatives of Acquiror, Company or any
subsidiary of Acquiror or Company made in a newspaper or other periodical, a job
fair or any electronic or broadcast medium.

(c)                                  The covenants contained in Sections 1(a)
and 1(b) hereof shall be construed as a series of separate covenants, one for
each country, province, state, city or other political subdivision of the
Restricted Area.  Except for geographic coverage, each such separate covenant
shall be deemed identical in terms to the covenant contained in Section 1(a) and

2


--------------------------------------------------------------------------------


Section 1(b), respectively.  If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.  In the event that the provisions of this Section 1 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws.

(d)                                 Stockholder acknowledges that (i) the
goodwill associated with the existing business, customers and assets of the
Company and its subsidiaries is an integral component of the value of the
Transaction to Acquiror and is reflected in the portion of the Transaction
consideration to which Stockholder will be entitled for Stockholder’s equity in
the Company upon completion of the Transaction, (ii) Stockholder’s agreement as
set forth herein is necessary for the protection of the legitimate business
interests of Acquiror in acquiring the Company and to preserve the value of the
business and assets of the Company and its subsidiaries for Acquiror following
the Transaction, and (iii) the execution and delivery and continuation in force
of this Agreement is a material inducement to Acquiror to execute and deliver
the Merger Agreement.  Stockholder also acknowledges that the limitations of
time, geography and scope of activity agreed to in this Agreement are reasonable
because, among other things: (A) Acquiror is engaged in a highly competitive
industry, (B) Stockholder has had unique access to the trade secrets and
know-how of the business to be acquired from the Company, and (C) Stockholder is
receiving substantial consideration in connection with the Transaction. 
Stockholder acknowledges, represents and warrants to Acquiror that his expertise
and capabilities are such that his obligations under this Agreement (and the
enforcement thereof by injunction or otherwise) will not prevent him from
earning a livelihood or from obtaining suitable and satisfactory employment
without violation of this Agreement.

2.                                       Remedy.  Stockholder acknowledges and
agrees that (a) the rights of Acquiror under this Agreement are of a specialized
and unique character and that immediate and irreparable damage may result to
Acquiror if Stockholder fails to or refuses to perform his obligations under
this Agreement without an adequate remedy at law, and (b) Acquiror may, in
addition to any other remedies and damages available, seek an injunction in a
court of competent jurisdiction to restrain any such failure or refusal without
the necessity of posting a bond or other security.  No single exercise of the
foregoing remedies shall be deemed to exhaust Acquiror’s right to such remedies,
but the right to such remedies shall continue undiminished and may be exercised
from time to time as often as Acquiror may elect.

3.                                       Miscellaneous.

(a)                                  Termination.  In the event that the Merger
Agreement is terminated in accordance with its terms, this Agreement shall
terminate and be of no further force or effect.

(b)                                 Governing Law; Consent to Personal
Jurisdiction.  This Agreement shall be governed by the laws of the State of
California without reference to rules of conflicts of law.  Stockholder hereby
consents to the personal jurisdiction of the state and federal courts located in
the Northern District of California and the County of Santa Clara, California
for any action or proceeding arising from or relating to this Agreement.

3


--------------------------------------------------------------------------------


(c)                                  Severability.  If any portion of this
Agreement is held by a court of competent jurisdiction to conflict with any
federal, state or local law, or to be otherwise invalid or unenforceable, such
portion of this Agreement shall be of no force or effect and this Agreement
shall otherwise remain in full force and effect and be construed as if such
portion had not been included in this Agreement.

(d)                                 No Assignment.  Because the nature of the
Agreement is specific to the actions of Stockholder, Stockholder may not assign
this Agreement.  This Agreement shall inure to the benefit of Acquiror and its
successors and assigns.

(e)                                  Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally or by commercial messenger or courier service, or mailed by
registered or certified mail (return receipt requested) or sent via facsimile
(with acknowledgment of complete transmission) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice); provided, however, that notices sent by mail will not be deemed given
until received:

If to
Acquiror:                                                                   
Agilent Technologies, Inc.

5301 Stevens Creek Blvd.
Santa Clara, CA 95051
Attn:  General Counsel
Telephone No.:  (408) 553-2424
Facsimile No.:  (408) 345-8242

With a copy to:                                                            
Fenwick & West LLP

Silicon Valley Center
801 California Street
Mountain View, CA 94041
Attention:      Douglas N. Cogen, Esq.

Lynda M. Twomey, Esq.

Telephone No.: (650) 938-5200
Facsimile No.: (650) 988-8500

If to Stockholder:                                                    To the
address set forth on the signature page hereof

With a copy to:                                                            
Latham & Watkins LLP

600 West Broadway, Suite 1800
San Diego, CA 92101
Attention:  Thomas A. Edwards, Esq.
Facsimile No.:  (619) 696-7419
Telephone No.: (619) 238-2821

(f)                                    Entire Agreement.  This Agreement
contains the entire agreement and understanding of the parties and supersedes
all prior discussions, agreements and understandings relating to the subject
matter hereof.  This Agreement may not be changed or modified, except by an
agreement in writing executed by Acquiror and Stockholder.

4


--------------------------------------------------------------------------------


(g)                                 Waiver of Breach.  The waiver of a breach of
any term or provision of this Agreement, which must be in writing, shall not
operate as or be construed to be a waiver of any other previous or subsequent
breach of this Agreement.

(h)                                 Headings.  All captions and section headings
used in this Agreement are for convenience only and do not form a part of this
Agreement

(i)                                     Counterparts; Signatures.  This
Agreement may be executed in counterparts, and each counterpart shall have the
same force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned.  This Agreement may be
executed and delivered by facsimile transmission, by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, or by combination of such means.

(j)                                     No Licenses.  Nothing in this Agreement
provides Stockholder any license to or other rights in or forbearance regarding
any Acquiror intellectual property rights or other proprietary rights,
including, without limitation, those of the Company.

[Remainder of Page Intentionally Left Blank]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Acquiror and Stockholder have caused this Agreement to be
signed as of the date first written above.

AGILENT TECHNOLOGIES, INC.

 

 

 

STOCKHOLDER:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nicolas H. Roelofs

 

 

 

By:

/s/ Joseph A. Sorge, M.D.

 

Name:

Nicolas H. Roelofs

 

 

 

Name: Joseph A. Sorge, M.D.

Title:

Senior Vice President and

 

 

 

 

 

General Manager, LSSU

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

PO Box 1576

 

 

 

 

 

 

Wilson, WY 83014

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

307-733-1703

 

 

 

 

 

 

Facsimile No.:

 

 

Signature Page to Non-Competition Agreement


--------------------------------------------------------------------------------